UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-14798 American Woodmark Corporation (Exact name of registrant as specified in its charter) Virginia 54-1138147 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3102 Shawnee Drive, Winchester, Virginia (Address of principal executive offices) (Zip Code) (540) 665-9100 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of February 23, 2012, 14,379,875 shares of the Registrant’s Common Stock were outstanding. AMERICAN WOODMARK CORPORATION FORM 10-Q INDEX PAGE PART I. FINANCIAL INFORMATION NUMBER Item 1. Financial Statements (unaudited) Condensed Consolidated Balance SheetsJanuary 31, 2012 and April 30, 2011 3 Condensed Consolidated Statements of OperationsThree months ended January 31, 2012 and 2011; Nine months ended January 31, 2012 and 2011 4 Condensed Consolidated Statements of Cash FlowsNine months ended January 31, 2012 and 2011 5 Notes to Condensed Consolidated Financial StatementsJanuary 31, 2012 6-11 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12-17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18-19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 6. Exhibits 21 SIGNATURES 22 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements AMERICAN WOODMARK CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (Unaudited) January 31, April 30, ASSETS Current Assets Cash and cash equivalents $ $ Customer receivables, net Inventories Income taxes receivable and other Deferred income taxes Total Current Assets Property, plant, and equipment, net Restricted cash Promotional displays, net Deferred income taxes Other assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Accrued compensation and related expenses Current maturities of long-term debt Accrued marketing expenses Other accrued expenses Total Current Liabilities Long-term debt, less current maturities Defined benefit pension liabilities Other long-term liabilities Shareholders’ Equity Preferred stock, $1.00 par value; 2,000,000 shares authorized, none issued Common stock, no par value; 40,000,000 shares authorized; issued and outstanding 14,379,875 shares at January 31, 2012; 14,295,540 shares at April 30, 2011 Retained earnings Accumulated other comprehensive loss - Defined benefit pension plans ) ) Total Shareholders’ Equity $ $ See accompanying notes to condensed consolidated financial statements 3 AMERICAN WOODMARK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) (Unaudited) Three Months Ended Nine Months Ended January 31 January 31 Net sales $ Cost of sales and distribution Gross Profit Selling and marketing expenses General and administrative expenses Restructuring charges 16 55 Operating Loss ) Interest expense Other income ) Loss Before Income Taxes ) Income tax benefit ) Net Loss $ ) $ ) $ ) $ ) Net Loss Per Share Weighted average shares outstanding Basic Diluted Net loss per share Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Cash dividends per share $ See accompanying notes to condensed consolidated financial statements 4 AMERICAN WOODMARK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Nine Months Ended January 31 Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided (used) by operating activities: Depreciation and amortization Net loss on disposal of property, plant, and equipment Impairment loss related to restructuring activities Gain on sale of assets held for sale ) Stock-based compensation expense Deferred income taxes ) ) Pension contributions less than expense Tax benefit from stock-based compensation ) Other non-cash items ) ) Changes in operating assets and liabilities: Customer receivables ) Inventories Income taxes receivable and other assets Accounts payable ) Accrued compensation and related expenses ) Other accrued expenses ) Net Cash Provided by Operating Activities Investing Activities Payments to acquire property, plant, and equipment ) ) Proceeds from sales of property, plant, and equipment 15 3 Proceeds from sale of assets held for sale Investment in promotional displays ) ) Net Cash Used by Investing Activities ) ) Financing Activities Payments of long-term debt ) ) Restricted cash 16 Proceeds from issuance of common stock 18 Payment of dividends ) ) Tax benefit from stock-based compensation 80 Net Cash Used by Financing Activities ) ) Net Increase/(Decrease) In Cash And Cash Equivalents ) Cash And Cash Equivalents, Beginning of Period Cash And Cash Equivalents, End of Period $ $ See accompanying notes to condensed consolidated financial statements 5 AMERICAN WOODMARK CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE ABASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete consolidated financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three and nine-month periods ended January 31, 2012 are not necessarily indicative of the results that may be expected for the fiscal year ending April 30, 2012.The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and footnotes in the Company's Annual Report on Form 10-K for the fiscal year ended April 30, 2011 filed with the U.S. Securities Exchange Commission (SEC). NOTE BNEW ACCOUNTING PRONOUNCEMENTS In June 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income,” which requires an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income, or in two separate but consecutive statements. Additionally, ASU 2011-05 eliminates the option to present comprehensive income and its components as part of the statement of shareholders’ equity. The ASU does not change the items that must be reported in other comprehensive income.ASU 2011-05 will be effective for the Company beginning May 1, 2012. In December 2011, the FASB issued ASU No. 2011-12, “Comprehensive Income (Topic 220): Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in ASU No. 2011-05.” The amendments are being made to allow FASB time to redeliberate whether to present on the face of the financial statements the effects of reclassifications out of accumulated other comprehensive income on the components of net income and other comprehensive income.Companies should continue to report reclassifications out of accumulated other comprehensive income consistent with the presentation requirements in effect before ASU No. 2011-05.All other requirements in ASU 2011-05 are not affected by ASU 2011-12. NOTE CCOMPREHENSIVE LOSS The Company’s comprehensive loss was $16.4 million and $21.4 million for the three months and nine months ended January 31, 2012, respectively, and $5.5 million and $15.7 million for the three months and nine months ended January 31, 2011, respectively.Comprehensive loss differs from net loss due to the changes in the Company’s pension benefits liability.See Note J “Pension Benefits” for more information regarding the Company’s pension costs. 6 NOTE DEARNINGS (NET LOSS) PER SHARE The following table sets forth the computation of basic and diluted earnings (net loss) per share: Three Months Ended Nine Months Ended January 31 January 31 (in thousands, except per share amounts) Numerator used for both basic and diluted earnings (net loss) per share: Net loss $ ) $ ) $ ) $ ) Denominator: Denominator for basic earnings (net loss) per share-weighted average shares Effect of dilutive securities: Stock options and restricted stock units Denominator for diluted earnings (net loss) per share-weighted average shares and assumed conversions Net loss per share Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Potentially dilutive securities of 119,000 and 130,000 shares for the three-month periods ended January 31, 2012 and 2011, respectively, and 129,000 and 68,000 shares for the nine-month periods ended January 31, 2012 and 2011, respectively, have not been considered in the calculation of net loss per share, as the effect would be anti-dilutive. NOTE ESTOCK-BASED COMPENSATION The Company has various stock compensation plans.During the quarter ended January 31, 2012, the Company did not grant any stock compensation awards to employees or non-employee directors.During the nine months ended January 31, 2012, the Board of Directors of the Company approved grants of non-statutory stock options and performance-based restricted stock units to key employees and grants of service-based restricted stock units to key employees and non-employee directors.The Company granted non-statutory stock options to key employees for 130,000 shares of the Company’s common stock with a weighted average exercise price of $18.16 per share. The options vest evenly over a three-year period and have a ten-year contractual term. The employee performance-based restricted stock units totaled 134,250 units and the employee and non-employee director service-based restricted stock units totaled 64,750 units.The performance-based restricted stock units entitle the recipients to receive one share of the Company’s common stock per unit granted if applicable performance conditions are met and the recipient remains employed with the Company until the units vest.The service-based units entitle the recipients to receive one share of the Company’s common stock per unit granted if they remain employed with the Company until the units vest.The Company’s restricted stock units granted to employees cliff-vest three years from the grant date. 7 For the three-month and nine-month periods ended January 31, 2012 and 2011, stock-based compensation expense was allocated as follows: Three Months Ended Nine Months Ended January 31, January 31, (in thousands) Cost of sales and distribution $ Selling and marketing expenses General and administrative expenses Stock-based compensation expense $ NOTE FCUSTOMER RECEIVABLES The components of customer receivables were: January 31, April 30, (in thousands) Gross customer receivables $ $ Less: Allowance for doubtful accounts ) ) Allowance for returns and discounts ) ) Net customer receivables $ $ NOTE GINVENTORIES The components of inventories were: January 31, April 30, (in thousands) Raw materials $ $ Work-in-process Finished goods Total FIFO inventories Reserve to adjust inventories to LIFO value ) ) Total LIFO inventories $ $ For the nine-month periods ended January 31, 2012 and 2011, the gain recognized by the Company related to the liquidation of LIFO based inventories was not material.Interim LIFO calculations are based on management’s estimates of expected year-end inventory levels and costs.Since these items are estimated, interim results are subject to the final year-end LIFO inventory valuation. NOTE HPRODUCT WARRANTY The Company estimates outstanding warranty costs based on the historical relationship between warranty claims and revenues.The warranty accrual is reviewed monthly to verify that it properly reflects the remaining obligation based on the anticipated expenditures over the balance of the obligation period.Adjustments are made when actual warranty claim experience differs from estimates.Warranty claims are generally made within three months of the original shipment date. 8 The following is a reconciliation of the Company’s warranty liability: Nine Months Ended January 31 (in thousands) Beginning balance at May 1 $ $ Accrual Settlements ) ) Ending balance at January 31 $ $ NOTE ICASH FLOW Supplemental disclosures of cash flow information: Nine Months Ended January 31 (in thousands) Cash paid during the period for: Interest $ $ Income taxes $ $ NOTE JPENSION BENEFITS Net periodic pension cost consisted of the following for the three months and nine months ended January 31, 2012 and 2011. Three Months Ended Nine Months Ended January 31 January 31 (in thousands) Service cost $ Interest cost Expected return on plan assets ) Amortization of net loss Amortization of prior service cost 13 21 53 64 Curtailment expense Net periodic pension cost $ In December 2011, the Company’s Board of Directors approved the freezing of the Company’s hourly and salary defined-benefit pension plans, effective as of April 30, 2012.As a result, the Company re-measured its pension liability, updating the pension measurement assumptions, and recorded pension curtailment charges of $0.3 million.The re-measurement also resulted in an increase in the Company’s pension liability of $15.2 million, predominantly due to the decrease in the discount rate used for determining the present value of the Company’s pension obligations from 5.66% at April 30, 2011 to 4.76% at December 31, 2011, which in turn caused a corresponding increase in accumulated other comprehensive loss, net of tax.See Note C “Comprehensive Loss.” The Company expects to contribute $2.9 million to its pension plans in fiscal 2012, which represents both required and discretionary funding.As of January 31, 2012, $1.4 million of contributions have been made.The Company was not required to make, and did not make, any contributions to the pension plans in fiscal 2011. 9 NOTE K—RESTRUCTURING CHARGES In the third quarter of fiscal 2012, the Company announced a restructuring plan (“2012 Restructuring Plan”) that committed to the closing of two of the Company’s manufacturing plants, which are located in Hardy County, West Virginia, and Hazard, Kentucky, offering its assembly plant in Tahlequah, Oklahoma, idled since 2009, for sale, and realigning its retirement program, including freezing the Company’s defined benefit pension plans.The two plants are expected to cease operations by April 30, 2012.The continuing housing slump led to the decision to reduce production capacity.The 2012 Restructuring Plan is intended to reduce costs and increase the Company’s utilization rates and decrease overhead costs within the Company’s manufacturing operations.As a result of the 2012 Restructuring Plan, the Company expects to incur total pre-tax exit costs of $15.6 million related to this shut-down initiative, including severance and separation costs of $5.6 million, pension curtailments of $0.3 million, and $9.7 million for equipment, inventory, and facilities-related expenses. During the three and nine month periods ended January 31, 2012, the Company recognized pre-tax restructuring charges of $10.3 million and $10.4 million, respectively, of which $10.2 million were related to the 2012 Restructuring Plan.Included in the $10.2 million of restructuring charges were $2.4 million of severance and separation costs, pension curtailments of $0.3 million and $7.5 million for equipment, inventory and facilities-related expenses. A reserve for restructuring charges in the amount of $2.3 million is included in the Company’s consolidated balance sheet as of January 31, 2012 relating to employee termination costs.Below is a summary of the restructuring reserve balance as of January 31, 2012: 2012 Restructuring Plan (in thousands) Restructuring reserve balance as of April 30, 2011 $ Additions Payments ) Reserve balance as of January 31, 2012 $ The Company has a total of four manufacturing plants classified as held for sale; two manufacturing plants that were idled in 2009, plus the two manufacturing plants for which the Company plans to cease operations by April 30, 2012. During the third quarter of fiscal 2012, the Company recorded an impairment charge of $5.4 million relating to three of the four plants that are included as held for sale.The Company believes that the remaining $10.0 million net book value of these four plants is fully recoverable. These assets are included in Other Assets on the Company’s balance sheet at January 31, 2012. NOTE L—FAIR VALUE MEASUREMENTS The Company utilizes the hierarchy of fair value measurement to classify certain of its assets and liabilities based upon the following definitions: Level 1- Investments with quoted prices in active markets for identical assets or liabilities. The Company’scash equivalents are invested in money market funds, mutual funds and United States Treasury instruments. The Company’s mutual fund investment assets represent contributions made and invested on behalf of the Company’s named executive officers in a supplementary employee retirement plan. Level 2- Investments with observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. The Company has no Level 2 assets or liabilities. Level 3- Investments with unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The Company has no Level 3 assets or liabilities. 10 The following table summarizes the fair values of assets that are recorded in the Company’s unaudited condensed consolidated financial statements as of January 31, 2012 and April 30, 2011 at fair value on a recurring basis (in thousands): Fair Value Measurements As of January 31, 2012 Level 1 Level 2 Level 3 ASSETS: Money market funds $ $ $ Mutual funds Total assets at fair value $ $ $ As of April 30, 2011 Level 1 Level 2 Level 3 ASSETS: Money market funds $ $ $ Mutual funds Total assets at fair value $ $ $ NOTE MOTHER INFORMATION The Company is involved in suits and claims in the normal course of business, including without limitation product liability and general liability claims and claims pending before the Equal Employment Opportunity Commission.On at least a quarterly basis, the Company consults with its legal counsel to ascertain the reasonable likelihood that such claims may result in a loss.As required by FASB Accounting Standards Codification Topic 450, “Contingencies,” (ASC 450), the Company categorizes the various suits and claims into three categories according to their likelihood for resulting in potential loss: those that are probable, those that are reasonably possible, and those that are deemed to be remote.The Company accounts for these loss contingencies in accordance with ASC 450.Where losses are deemed to be probable and estimable, accruals are made. Where losses are deemed to be reasonably possible or remote, a range of loss estimates is determined and considered for disclosure.Where no loss estimate range can be made, the Company and its counsel perform a worst-case estimate. In determining these loss range estimates, the Company considers known values of similar claims and consults with independent counsel. The Company believes that the aggregate range of loss stemming from the various suits and asserted and unasserted claims which were deemed to be either probable or reasonably possible was not material as of January 31, 2012. 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our unaudited condensed consolidated financial statements and the related notes, both of which are included in Part I, Item 1 of this report.The Company’s critical accounting policies are included in the Company’s Annual Report on Form 10-K for the fiscal year ended April 30, 2011. Forward-Looking Statements This report contains statements concerning the Company’s expectations, plans, objectives, future financial performance, and other statements that are not historical facts.These statements are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.In most cases, the reader can identify these forward-looking statements by words such as “anticipate,” “estimate,” “forecast,” “expect,” “believe,” “should,” “could,” “would,” “plan,” “may” or other similar words.Forward-looking statements contained in this report, including in Management’s Discussion and Analysis of Financial Condition and Results of Operations, are based on current expectations and our actual results may differ materially from those projected in any forward-looking statements.In addition, the Company participates in an industry that is subject to rapidly changing conditions and there are numerous factors that could cause the Company to experience a decline in sales and/or earnings or deterioration in financial condition.These include: · general economic or business conditions and instability in the financial and credit markets, including their potential impact on our (i) sales and operating costs and access to financing, (ii)customers and suppliers and their ability to obtain financing or generate the cash necessary to conduct their respective businesses; · the cyclical nature of the Company’s industry, which is particularly sensitive to changes in consumer confidence, the amount of consumers’ income available for discretionary purchases, and the availability and terms of consumer credit; · economic weakness in a specific channel of distribution; · the loss of sales from specific customers due to their loss of market share, bankruptcy or switching to a competitor; · risks associated with domestic manufacturing operations, including fluctuations in capacity utilization and the prices and availability of key raw materials as well as fuel, transportation, warehousing and labor costs and environmental compliance and remediation costs; · the need to respond to price or product initiatives launched by a competitor; · the Company’s ability to successfully implement initiatives related to increasing market share, new products, maintaining and increasing its sales force and new product displays; and · sales growth at a rate that outpaces the Company’s ability to install new capacity or a sales decline that requires reduction or realignment of the Company’s manufacturing capacity. Additional information concerning the factors that could cause actual results to differ materially from those in forward-looking statements is contained in this report, including elsewhere in Management’s Discussion and Analysis of Financial Condition and Results of Operations and also in the Company's most recent Annual Report on Form 10-K for the fiscal year ended April 30, 2011, filed with the U.S. Securities and Exchange Commission, including under “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” Item 1A, "Risk Factors," and Item 7A, "Quantitative and Qualitative Disclosures about Market Risk."While the Company believes that these risks are manageable and will not adversely impact the long-term performance of the Company, these risks could, under certain circumstances, have a material adverse impact on its operating results and financial condition. Any forward-looking statement that the Company makes, speaks only as of the date of this report.The Company undertakes no obligation to publicly update or revise any forward-looking statements or cautionary factors, as a result of new information, future events or otherwise, except as required by law. 12 Overview American Woodmark Corporation manufactures and distributes kitchen cabinets and vanities for the remodeling and new home construction markets.Its products are sold on a national basis directly to home centers, major builders and home manufacturers, and through a network of independent dealers and distributors.At January 31, 2012, the Company operated 11 manufacturing facilities and 9 service centers across the country. The three-month period ended January 31, 2012 was the Company’s third quarter of its fiscal year that ends on April 30, 2012 (fiscal 2012).During the third quarter and first nine months of fiscal 2012, the Company experienced a continuation of the difficult housing market conditions that have prevailed since the market peaked in 2006, although the outlook began to become more constructive.In new home construction, total homes started during the first 9 months of the Company’s fiscal year 2012 approximated an annualized level of 632,000, 12% higher than prior year levels, but still more than 50% below their long-term average.In remodeling, existing homes sold during the same period were 6% above the same period of the prior year. Gross private fixed investment in residential property, as supplied by the Bureau of Economic Analysis, improved by 0.5% during the first eight months of fiscal 2012, but remained well below half of its peak levels. Cabinet sales reported by members of the Kitchen Cabinet Manufacturers Association (KCMA) declined by 0.5% in the first eight months of fiscal 2012.Since the KCMA data was down slightly but includes both new construction (which increased with housing starts) and remodeling sales, it appears that market remodeling sales declined during the first eight months of fiscal 2012. Faced with these challenging market conditions, the Company’s largest remodeling customers and competitors have continued to utilize an elevated level of sales promotions in the Company’s product category to boost sales.These promotions have typically included free products and cash discounts to consumers based upon the amount and/or type of cabinets they purchased.Although some of the Company’s competitors have participated vigorously in these promotional activities, the Company has begun to ease the amount of its promotional offerings while continuing to remain competitive with its competitors.Price-conscious consumers have generally responded to these promotional offerings, helping the Company to gain market share and realize increased sales volumes.The Company’s remodeling sales rose by more than 10% during its first nine months of fiscal 2012, but registered a mid-single digit decline in line with the market during the third quarter when compared to the same periods of fiscal 2011. The Company continued to realize strong sales gains in its new construction channel, where sales increased by more than 30% in the third quarter and by more than 20% in the first nine months of fiscal 2012 when compared to the same periods of fiscal 2011, each significantly outpacing the improvement in housing starts. During the third quarter of fiscal 2012, the Company announced several initiatives designed to reduce its manufacturing capacity and its cost base, including the permanent closure of two manufacturing plants, the decision to place a previously closed manufacturing plant for sale, and the realignment of its retirement program, including the freezing of its pension plans. All of these initiatives are scheduled for completion by April 30, 2012.Restructuring charges related to these actions have been reflected in the Company’s results. Despite a flat overall market, the Company’s net sales rose by 8% during the third quarter of fiscal 2012 and by 16% during its first nine months, indicative of strong market share gains in both its remodeling and new construction sales channels. The Company’s sales increase helped the gross margin rate improve to 12.2% in the third quarter of fiscal 2012, compared with 10.9% in the prior year’s third quarter and to 12.9% in the first nine months of fiscal 2012, compared with 11.1% in the prior year’s first nine months.The improvement in the Company’s gross margin during the three- and nine-month periods was driven by the beneficial impact of increased sales volume upon direct labor and manufacturing overhead costs.These beneficial factors were partially offset by the unfavorable impact of higher material and fuel costs during both periods and by the impact of higher sales promotion costs in the nine-month period. Despite the continuing housing market downturn, the Company believes that the long-term fundamentals for the American housing industry continue to remain positive, based upon continued populationand household growth, favorable demographics, job creation and low long-term interest rates. Based upon this belief, the Company has continued to invest in improving its operations and its capabilities to service its customers. The Company remains focused on growing its market share and continuing to invest in developing and launching new products and expanding its marketing reach to new customers. 13 The Company regularly assesses its long-lived assets to determine if any impairment has occurred, and regularly evaluates its deferred tax assets to determine whether a valuation allowance is necessary.Although the Company is presently operating at a loss in what appears to be the bottom of the housing market, the Company expects that a combination of continued market share gains and cost containment will enable it to return to profitability.As a result of its restructuring initiatives, the Company recorded a pre-tax impairment charge of $5.4 million related to three of its manufacturing facilities during the third quarter of fiscal 2012.The Company has concluded that none of the long-lived assets pertaining to its other 9 manufacturing plants or any of its other long-lived assets were impaired and that no valuation allowance on its deferred tax assets was necessary as of January 31, 2012. In connection with the aforementioned manufacturing realignment, the Company has listed for sale a manufacturing facility that was idled in 2009, as well as the two manufacturing plants that will cease production in April 2012.Combined with one additional previously closed manufacturing plant, the Company has available for sale a total of four plants with an aggregate net book value of $10.0 million at January 31, 2012.These assets are classified as held for sale and included in the Company’s “Other Assets” in its January 31, 2012 balance sheet. The Company recorded restructuring charges during the third quarter of fiscal 2012 in connection with its cost saving initiatives.The pre-tax and after-tax impact of these charges aggregated $10.3 million and $6.3 million, respectively.The Company expects to record additional pre-tax charges of approximately $5 million related to these initiatives.Exclusive of these charges, the Company’s net loss was $2.8 million for the third quarter of fiscal 2012, compared with a net loss of $5.8 million in the third quarter of its prior fiscal year.The Company generated a net loss excluding restructuring charges of $8.5 million in the nine-month period ended January 31, 2012, compared with a net loss of $16.6 million in the comparable period of the prior fiscal year.Once the restructuring activities are completed, the Company expects to realize ongoing pre-tax savings of approximately $18 million per year, commencing with the first quarter of its upcoming fiscal year. Results of Operations Three Months Ended Nine Months Ended January 31 January 31 Percent Percent (in thousands) Change Change Net Sales $ $ 8
